Proceeding pursuant to CPLR article 78 to review a determination of the respondent Nelson M. Weinstock as Acting Commissioner of the New York State Department of Social Services, dated December 6, 1994, which, after a hearing, affirmed the determination of the Human Resources Administration of the City of New York to discontinue the petitioner’s home relief and medical assistance benefits.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
A reviewing court may not weigh the evidence or reject the choice made by the administrative agency where there is conflicting evidence and room for choice exists (see, Matter of Berenhaus v Ward, 70 NY2d 436; Matter of Lawrence v Weinstein, 181 AD2d 888). It is for the administrative agency, not the courts, to weigh conflicting evidence, assess the credibility of witnesses, and determine which testimony to accept and which to reject (see, Matter of Silberfarb v Board of Coop. Educ. Servs., 60 NY2d 979). The determination under review is supported by substantial evidence (see, Matter of Purdy v Kreisberg, 47 NY2d 354; Matter of Van Leuvan v Blum, 73 AD2d 1003).
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Bracken, J. P., Santucci, McGinity and Luciano, JJ., concur.